—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of robbery in the first degree and grand larceny in the fourth degree. There is no merit to his contention that the verdict is contrary to the weight of evidence. Minor inconsistencies in the testimony of prosecution witnesses do not render that testimony incredible as a matter of law (see, People v Christian, 139 AD2d 896, lv denied 71 NY2d 1024), and there is no basis in this record to disturb the court’s resolution of witness credibility (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Monroe County Court, Bristol, J.—Robbery, 1st Degree.) Present— Balio, J. P., Lawton, Wesley, Callahan and Davis, JJ.